--------------------------------------------------------------------------------

PARK PLACE ENERGY INC.

August 8, 2007

Great Northern Oilsands Inc.
600 – 595 Hornby Street
Vancouver, BC V6C 2E8

Dear Sirs:

Re:    Loan

Park Place Energy Inc. (the “Lender”) hereby agrees to loan to Great Northern
Oilsands Inc. (the “Borrower”) the sum of US$330,000 (the “Loan”) on the
following terms and conditions:

Loan Amount: US$330,000 (the “Loan Amount”).

Use of Loan: It is acknowledged that the Loan Amount will be used by the
Borrower to fund its immediate obligations under that participation agreement
dated August 7, 2007 between Montello Resources Ltd. and the Borrower (the
“Participation Agreement”).

Interest Rate: The Loan Amount shall bear interest at the Bank of Montreal prime
rate plus 1% per annum, which interest shall accrue from the date hereof.

Term and Repayment: The Loan Amount together with accrued and unpaid interest
shall be payable as follows:

(a)      in circumstances where the drilling of the John Bowen #2 Well (the “JB
#2 Well”) contemplated by the Participation Agreement is successful and that
well goes into production, the Loan Amount together with accrued interest shall
be paid to the Lender from the initial revenues received by the Borrower from
the JB #2 Well under the Participation Agreement; and

(b)      in circumstances where the drilling of the JB #2 Well is not
successful, the Borrower shall satisfy its obligations to repay the Loan Amount
and accrued and unpaid interest by transferring all of its interest in the Eight
Mile property in British Columbia to the Lender, including but not limited to
its interest in the 7-8 well and the 3-36 well.

Transfer of Interest: As consideration for the Lender making the Loan available
to the Borrower, the Borrower shall assign to the Lender one-half (2.5%) of its
undivided 5% net working interest in the Morgan Highpoint Project Lands and its
undivided 5% interest in the John Bowen #1 Well (the “Participation Agreement
Interest”) as provided for under the

--------------------------------------------------------------------------------

- 2 -

Participation Agreement and in that regard shall take such steps as shall be
necessary to effect such assignment.

Right of First Refusal: As further consideration for the Lender making the Loan
available to the Borrower, the Borrower hereby grants to the Lender the right of
first refusal to take an assignment of the Borrower’s remaining Participation
Agreement Interest in circumstances where the Borrower is unable or unwilling to
fund its obligations in respect of such Participation Agreement Interest and in
this regard, in circumstances where such right is triggered, the Borrower shall
immediately notify the Lender upon receipt of a new AFE under the Participation
Agreement and, in circumstances where the Lender advises it wishes to exercise
such right of first refusal, the Borrower shall take such steps as shall be
necessary to effect the assignment to the Lender of the Borrower’s remaining
Participation Agreement Interest.

Default: The following shall constitute events of default by the Borrower:

  (a)

a breach or default by the Borrower under this Agreement or any other agreement
with the Lender which is not remedied within 14 days after the date of such
occurrence;

        (b)

if the Borrower defaults under any other material obligation to repay borrowed
money;

        (c)

if there is a material adverse change in the current financial condition,
ownership or operation of the Borrower;

        (d)

if proceedings for the dissolution, liquidation or winding-up of the Borrower or
for the suspension of the operations of the Borrower are commenced, unless such
proceedings are being actively and diligently contested by the Borrower, as the
case may be in good faith; or

        (e)

in the event of the bankruptcy, liquidation or insolvency of the Borrower as the
case may be or if a receiver or receiver-manager is appointed for all or any
part of the business or assets of the Borrower; and

        (f)

if the Borrower ceases to carry on business.

Upon the occurrence of one or more events of default, the Lender may declare the
outstanding principal and accrued interest under the Loan to be immediately due
and payable.

--------------------------------------------------------------------------------

- 3 -

Representations and Warranties: the Borrower hereby represents and warrants to
the Lender that:

  (a)

it is duly incorporated and organized, is duly qualified to carry on business in
the jurisdictions where it currently carries on business and as the full power,
capacity and authority to carry on the business that it currently carries on;

        (b)

it has the power, capacity and authority to execute and deliver this Agreement
and, where applicable, to comply with the provisions hereof and thereof and to
duly perform and observe all of its obligations hereunder and thereunder;

        (c)

the execution, delivery and performance of this Agreement and every other
instrument or agreement delivered pursuant hereto and thereto, have been duly
authorized by all requisite action of the Borrower, and each of this Agreement
and other such documents has been duly executed and delivered and constitutes a
valid and binding obligation of the Borrower, enforceable in accordance with its
respective terms, save as enforcement may be limited by laws of general
applicable governing the enforcement of rights by creditors and the availability
of specific performance and other equitable remedies;

        (d)

the execution and delivery of this Agreement and the completion of the
transactions contemplated by this Agreement will not contravene any provision of
any law, regulation, order or permit applicable to the Borrower or conflict with
or contravene the constating documents of the Borrower, nor result in a breach
of or constitute a default under or require any consent under any agreement or
instrument to which the Borrower, is a party or by which it is bound;

        (e)

all of the written information previously delivered by or on behalf of the
Borrower to the Lender in connection with the Borrower and its business,
properties and other assets is true and correct in all material respects; and

        (f)

no event has occurred which constitutes, or with notice or lapse of time or both
would constitute an event of default by the Borrower, as the case may be.

Affirmative Covenants: The Borrower hereby covenants and agrees with the Lender
that so long as any indebtedness hereunder remains outstanding:

  (a)

the Borrower will duly and punctually pay or cause to be paid to the Lender all
amounts required to be paid to the Lender pursuant to this Agreement on the day,
at the place and in the manner set forth herein;

        (b)

the Borrower will duly observe and perform, in all material respects, each of
the covenants and agreements set forth in this Agreement;

        (c)

the Borrower will maintain its corporate existence and carry on and conduct its
business in a proper and efficient manner;


--------------------------------------------------------------------------------

- 4 -

  (d)

the Borrower will deliver or cause to be delivered to the Lender such
information relating to its business and operations and its properties and
assets as the Lender may reasonably request;

        (e)

the Borrower will forthwith notify the Lender of any material action, suit or
proceeding brought or threatened against or affecting the Borrower or any of the
properties or assets of the Borrower;

        (f)

the Borrower will forthwith notify the Lender of the occurrence of any event of
default or any event of which it is aware which with notice or lapse of time or
both or otherwise would constitute an event of default; and

        (g)

the Borrower will duly observe and comply with all material requirements of any
governmental authority relative to any of its properties and assets and the
operation of its business.

Expenses: The Borrower will pay all commercially reasonable costs and expenses
incurred from time to time in the enforcement of this Agreement.

Notices: All notices and other communications under this Agreement shall be in
writing and shall be sent by delivery or by facsimile transmission addressed as
follows:

  (a)

if to the Lender, to:

       

Park Place Energy Inc.
Suite 1220, Park Place
Vancouver, B.C.
V6C 2X8

       

Attention: David Stadnyk


  (b)

if to the Borrower, to:

       

Great Northern Oilsands Inc.
600 – 595 Hornby Street
Vancouver, BC V6C 2E8

       

Attention: David Lane

Severability: If any provision of this Agreement is held by any court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect.

Governing Law: This Agreement shall be governed by the laws of the Province of
British Columbia and the federal laws of Canada applicable therein, and the
parties hereto attorn to the jurisdiction of the court of the Province of
British Columbia.

--------------------------------------------------------------------------------

- 5 -

Assignment: No party hereto may assign its rights or obligations under this
Agreement without the prior written consent of the other party.

Yours truly,

PARK PLACE ENERGY INC.

Per: /s/ David Stadnyk     Authorized Signatory  

Acknowledged and agreed to this 14th day of August, 2007.

GREAT NORTHERN OILSANDS INC.

Per: /s/ David Lane     Authorized Signatory  


--------------------------------------------------------------------------------